Order unanimously affirmed. Memorandum: On the record before us, defendant has not sustained her burden of demonstrating "the absence of strategic or other legitimate explanations” for defense counsel’s failure to request a suppression hearing (People v Rivera, 71 NY2d 705, 709). Consequently, we cannot conclude that defendant was denied the effective assistance of counsel (see, People v Rivera, supra). We have reviewed defen*913dant’s other contentions of ineffective assistance of counsel made both in the main brief and in the pro se supplemental brief and find them to be without merit. We also conclude that the verdict of guilty of murder in the second degree was supported by sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from order of Supreme Court, Erie County, Marshall, J.—CPL art 440.) Present—Boomer, J. P., Green, Pine, Balio and Davis, JJ.